*647Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent.
We had previously held that the increase for the year 1982 was proper, but that for subsequent years such increase was merely advisory since it was not fixed by the legislative body of the county. AFSCME does not dispute that the arbitrators award for the years 1983 and 1984 was merely advisory. However, it contends that the county was obligated to compound the 8% increase in salary and add it to the corrections officers’ base salary fixed for years subsequent to 1982.
Attachment for contempt is customary in a'civil action for refusal to comply with the court’s order. Commonwealth ex rel. Magaziner v. Magaziner, 434 Pa. 1, 253 A.2d 263 (1969). The issue before this' court is whether the county refused to comply with an order of the trial court.
An examination of the record shows that the county did in fact comply with the order of the trial court. The county met, considered and rejected the award for the years subsequent to 1982. There is no authority for AFSCME’s contention that the 8% increase in base salary must be compounded in the future since said increase was merely advisory.